Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 11 and 20.

Tsirkin US Pub 2015/0089101 teaches a system and method for managing interrupts generated by network interface controllers. The memory pressure in a computer system may be measured by one or more metrics. The memory pressure metric may comprise the difference between a pre-defined value and the amount of available physical memory. Responsive to detecting that the memory pressure metric exceeds the threshold value, releasing a memory buffer allocated to a data packet of the plurality of data packets.

Ramesh et al. US Pub 2013/0332942 teaches methods for target memory pressure event notifications. Processes running on a device can register to receive memory pressure event notifications from a memory management system, which are sent while 

Rao et al. US Pub 2012/0180061 teaches task placement influenced within a multiple processor computer, where the tasks are classified as either memory bound or CPU bound by observing certain performance counters over the task execution. Tasks are balanced across various CPUs to achieve a fairness goal, where tasks are allocated CPU resources in accordance to their established. If the pressure difference between two cache domains is above threshold, then the two domains are said to be imbalanced with regard to memory pressure and load balancer will attempt to balance the pressure.

The features “determining that a memory pressure is present, in the system in response to a current available memory of the system being less than a. memory threshold, wherein the memory pressure is indicated by a memory pressure value computed based on a difference between the memory threshold and the current available memory of the system; obtaining a background process list, wherein the background process list comprises one or more processes of one or more applications: computing a target difference value for each of the one or more process, wherein the target difference .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAMMY E LEE/Primary Examiner, Art Unit 2195